UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 52 Vanderbilt Avenue, Suite 403, New York, New York 10017 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, par value $.01 per share, outstanding on November 2, 2010was 9,425,442. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and September 30, 2009 3 Unaudited Condensed Consolidated Statement of Stockholders’ Equityfor the Nine Months Ended September 30, 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and September 30, 2009 5 Unaudited Notes to theCondensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 46 Item 4. Controls and Procedures 51 PART II. OTHER INFORMATION 52 Item 1A. Risk Factors 52 Item 6. Exhibits 52 SIGNATURES 53 1 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements (unaudited) NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in thousands, except share and per share amounts) September 30, December 31, (unaudited) ASSETS Investment securities - available for sale, at fair value (including pledged securities of $40,937 and $91,071, respectively) $ $ Mortgage loans held in securitization trusts (net) Investment in limited partnership - Cash and cash equivalents Receivable for securities sold - Receivables and other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Financing arrangements, portfolio investments $ $ Collateralized debt obligations Derivative liabilities Accounts payable, accrued expenses and other liabilities Convertible preferred debentures (net) Subordinated debentures (net) Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, $0.01 par value, 400,000,000 authorized,9,425,442 and 9,415,094, shares issued and outstanding, respectively 94 94 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 2 NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in thousands, except per share amounts) (unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, INTEREST INCOME $ INTEREST EXPENSE: Investment securities and loans held in securitization trusts Subordinated debentures Convertible preferred debentures Total interest expense NET INTEREST INCOME OTHER INCOME (EXPENSE): Provision for loan losses ) Impairment loss on investment securities - - - ) Income from investment in limited partnership - - Realized gain on investment securities and related hedges Total other income (expense) ) ) General, administrative and other expenses INCOMEFROM CONTINUING OPERATIONS Income from discontinued operation - net of tax NET INCOME $ Basic income per common share $ Diluted income per common share $ Dividends declared per common share $
